AGREEMENT FOR THE SALE AND ASSIGNMENT AND
AFFIRMATION OF OBLIGATION


THIS AGREEMENT FOR THE SALE AND ASSIGNMENT AND AFFIRMATION OF OBLIGATION
(“Agreement”) is made and entered into as of January 28, 2011, by and among
Green Shoe Inc. (the “Assignor”); Syndication Capital L.L.C. (the “Assignee”);
and Grid Petroleum Corp., a Nevada corporation (the “Corporation”).


RECITALS


 
A.
The Corporation is indebted to the Assignor in the amount of $64,135.00 (the
“Indebtedness”) for money lent by the Assignor to the Corporation on March 26,
2008.



 
B.
The Assignor desires to sell and assign the Indebtedness to the Assignee; and
the Assignee desires to acquire the Indebtedness from the Assignor, on the terms
and subject to the conditions and limitations specified in this Agreement.



 
C.
The Assignor and the Assignee desire that the Corporation agree to the sale and
assignment of the Indebtedness and, additionally, the Corporation affirm to the
Assignee the obligation of the Corporation to the Assignee to pay the
Indebtedness, on those terms and subject to those conditions specified in that
certain Loan Agreement, dated March 26, 2008, signed on and delivered on behalf
of the Corporation, a copy of which is attached to this Agreement marked Exhibit
“A” and the provisions of which, by this reference, are made a part here of as
though specified completely and specifically at length hereat (the “Loan
Agreement”).



NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED IN THIS AGREEMENT AND FOR GOOD AND OTHER VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED,
WITH THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES TO THIS
AGREEMENT HEREBY AGREE AS FOLLOWS:
 
 
 
-1-

--------------------------------------------------------------------------------

 


 
1.
Recitals. The above recitals are true and correct and, by this reference, made a
part of this Agreement proper, as though specified completely and specifically
at length in this Agreement proper.



 
2.
Sale and Assignment of the Indebtedness. In exchange, and as consideration, for
the payment by the Assignee to the Assignor of $50,000.00, the receipt and
sufficiency are hereby acknowledged, the Assignor hereby sells, assigns,
transfers, conveys, delivers, and sets over unto the Assignee all right, title,
and interest of the Assignor in and to the Indebtedness, including, but not
limited to, any and all security or collateral for or securing the Indebtedness;
all such right, title and interest to be held and enjoyed by the Assignee for
the Assignee’s use and behoof and for the use and behoof of the Assignee’s
successors and assigns, as fully, completely, and entirely as the same would
have been held and enjoyed by the Assignor if this sale and assignment had not
occurred.



 
3.
Consent to and Affirmation of Indebtedness. The Corporation hereby irrevocably
and unconditionally consents to the sale and assignment of the Indebtedness, on
the terms and subject to the conditions and limitations specified in this
Agreement.  The Corporation hereby confirms, ratifies, and affirms, as its
obligation, and shall pay or cause to be paid, when due and payable, all of the
Indebtedness, on the terms and subject to the conditions specified in the Loan
Agreement.  The Indebtedness is not subject to any counter-claim, offset, or
deduction by the Corporation in any manner whatsoever.



 
4.
Assignor’s Power and Capacity to Sign Agreement. The Assignor represents,
warrants, and covenants that as of the date of its execution of this Agreement
the Assignor has the power and capacity to enter into, perform, and deliver this
Agreement.



 
5.
Owner of the Indebtedness.  The Assignor is the owner of the Indebtedness and
has not sold, assigned, transferred, conveyed, or otherwise disposed of the
Indebtedness, or any portion thereof.



 
6.
Corporation’s Power and Capacity to Sign Agreement.  The Corporation represents,
warrants, and covenants that as of the date of its execution of this Agreement
(a) the persons signing this Agreement for and on behalf of the Corporation have
the power and capacity to enter into, perform, and deliver this Agreement and
(b) the execution and delivery of this Agreement by the Corporation has been
duly authorized by all necessary action of the Corporation.



 
7.
Assignee’s power and Capacity to Sign Agreement.  The Assignee represents,
warrants and covenants that as of the date of its execution of this Agreement
the Assignee has the power and capacity to enter into, perform, and deliver this
Agreement.



 
8.
Status as Officer or Director of the Corporation.  Neither the Assignor nor any
officer, director, employee, manager, shareholder, agent, affiliate, or person
acting for or on behalf of the Assignor is, and during that 90-day period
immediately preceding the date of execution of this Agreement was, an officer or
director of the Corporation.



 
9.
Status as Control Person of the Corporation.  Neither the Assignor nor any
officer, director, employee, manager, shareholder, agent, affiliate, or person
acting for or on behalf of the Assignor controls, and during that 90-day period
immediately preceding the date of execution of this Agreement controlled, 10% or
more of the issued and outstanding securities of any class of equity securities
of the Corporation.



 
-2-

--------------------------------------------------------------------------------

 
 
10.
Definitions of “person” and “control”.  As used in this Agreement, in addition
to terms defined elsewhere in this Agreement, the terms “person” and “affiliate”
shall have the respective definitions and meanings specified hereinafter, and
variances and derivatives of those terms shall have correlative meanings.  The
term “person” shall include individual, company, sole proprietorship,
corporation, joint venture, limited liability company, association, joint stock
company, fraternal order, cooperative, league, club, society, organization,
trust, estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity, whether active
or inactive.  The term “control” and its variants and derivatives mean the
possession, direct or indirect, of the power to direct or cause the direction or
influence of the management and policies of a person, whether by membership,
ownership of voting securities, contract, or otherwise.



 
11.
No Change Of the Indebtedness. Notwithstanding any other provision of this
Agreement, nothing specified in this Agreement shall in any way supersede,
modify, replace, amend, change, rescind, waive, exceed, expand, enlarge or in
any way affect the Indebtedness or the Loan Agreement. This Agreement is
intended only to cause and effectuate the herein sale and assignment of the
Indebtedness.



 
12.
Further Assurances.  Each party, at any time and from time to time, at any other
party's request, shall execute, acknowledge, and deliver any and all instruments
and take any and all action that may be necessary or proper to carry out,
perform, and effectuate the intents and purposes of the provisions of this
Agreement.  In the event of refusal or failure to do so by any party, any other
such party shall have the power and authority, as attorney-in-fact for the party
so refusing or failing, to execute, acknowledge, and deliver such instrument and
take any and all such action.



 
13.
Captions and Interpretations.  Captions of the paragraphs of this Agreement are
for convenience and reference only, and the words specified therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction, or meaning of the provisions of this Agreement.  The language in
this Agreement shall always be construed in accordance with the fair meaning of
that language, as if prepared by all parties and not strictly for or against any
party.  The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.



 
14.
Choice of Law and Consent to Jurisdiction.  This Agreement shall be deemed to
have been entered into in the State of Nevada. All questions concerning the
validity, interpretation, or performance of any of the terms, conditions, and
provisions of this Agreement or of any of the rights or obligations of the
parties shall be governed by, and resolved in accordance with, the laws of the
State of Nevada, without regard to conflicts of law principles.



 
15.
Severability.  In the event any provision of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining provisions of this
Agreement, which remaining provisions shall remain in full force and effect, as
if this Agreement had been executed with such invalid provision hereof
eliminated.  It is hereby declared the intention of the parties that they would
have executed the remaining provisions of this Agreement without including any
such provision which, for any reason, may be hereafter determined to be invalid.



 
16.
Governmental Rules and Regulations.  The transaction and relationship
contemplated by this Agreement are, and shall remain, subject to any and all
present and future orders, rules and regulations of any duly constituted
authority having jurisdiction of that transaction and relationship.



 
-3-

--------------------------------------------------------------------------------

 
 
17.
Force Majeure.  If any party is rendered unable, completely or partially, by the
occurrence of an event of "force majeure" (hereinafter defined) to perform such
party's obligations created by the provisions of this Agreement, such party
shall give to the other parties prompt written notice of the event of "force
majeure" with reasonably complete particulars concerning such event; thereupon,
the obligations of the party giving such notice, to the extent that those
obligations are affected by the event of "force majeure," shall be suspended
during, but no longer than, the continuance of the event of "force
majeure."  The party affected by such event of "force majeure" shall use all
reasonable diligence to resolve, eliminate and terminate the event of "force
majeure" as quickly as practicable. The requirement that an event of "force
majeure" shall be resolved and eliminated with all reasonable diligance, as
hereinabove specified, shall not require the settlement of strikes, lockouts or
other labor difficulties by the party involved, contrary to such party's wishes,
and the resolution of any and all such difficulties shall be handled entirely
within the discretion of the party concerned. The term "force majeure" as used
herein shall be defined as and mean any act of God, strike, civil disturbance,
lockout or other industrial disturbance, act of the public enemy, war, blockade,
public riot, earthquake, tornado, hurricane, lightning, fire, epidemics,
quarantine restrictions, public demonstration, storm, flood, explosion, freight
embargoes, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, default of a party's subcontractors or suppliers,
and any other cause or event, whether of the kind enumerated specifically
herein, or otherwise, which is not reasonably within the control of the party
claiming such suspension.



 
18.
Execution in Counterparts.  This Agreement may be prepared in multiple copies
and forwarded (by facsimile or electronic transmission) to each of the parties
to this Agreement for signature.  The signatures of those parties may be affixed
to one copy or to separate copies of this Agreement and when all such copies are
received by (facsimile or electronic transmission) and signed by both such
parties, those copies shall constitute one agreement which is not otherwise
separable or divisible.



 
19.
Expenses.  Each party to this Agreement shall pay such party’s costs and
expenses incurred by such party in connection with the preparation, execution
and delivery of this Agreement and the transaction contemplated by the
provisions of this Agreement.



 
20.
Brokers.  No broker, finder, or investment banker is entitled to any brokerage,
finder’s, or other fee or commission in connection with this Agreement or the
transaction or relationship contemplated by this Agreement or any related
transaction based upon any agreements, written or oral, made by or on behalf of
any party to this Agreement.



 
21.
Assignment.  No party to this Agreement shall have the right, without the
consent of the other parties to this Agreement, to assign, transfer, sell,
pledge, hypothecate, delegate, or otherwise transfer, whether voluntarily,
involuntarily or by operation of law, any of such party’s rights or obligations
created by the provisions of this Agreement, nor shall the parties’ rights be
subject to encumbrance or the claim of creditors.  Any such purported
assignment, transfer, or delegation shall be null and void.



 
22.
Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties.  Nothing specified in this paragraph, however, shall be a
consent to the assignment or delegation by any party of such party’s respective
rights and obligations created by the provisions of this Agreement.



 
23.
Third Party Beneficiaries.  Except as expressly specified by the provisions of
this Agreement, this Agreement shall not be construed to confer upon or give to
any person, other than the parties hereto, any right, remedy or claim pursuant
to, or because of, this Agreement or of any term or condition of this Agreement.


 
 
-4-

--------------------------------------------------------------------------------

 
 
24.
Waiver and Modification.  No modification, supplement or amendment of this
Agreement or of any covenant, representation, warranty, condition, or limitation
specified in this Agreement shall be valid unless the same is made in writing
and duly executed by both parties.  No waiver of any covenant, representation,
warranty, condition, or limitation specified in this Agreement shall be valid
unless the same is made in writing and duly executed by the party making the
waiver.  No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.



 
25.
Notices.  Any notice, direction or instruction required or permitted to be given
pursuant to this Agreement shall be given in writing by (a) telegram, facsimile
transmission, electronic transmission, or similar method, if confirmed by mail
as provided in this Agreement; (b) mail, if mailed postage prepaid, by certified
mail, return receipt requested; or (c) hand delivery to any party to this
Agreement at the address of such party specified below.  If given by telegram,
facsimile transmission, electronic transmission, or similar method or by hand
delivery, such notice, director or instruction shall be deemed to have been
given or made on the day on which such notice, direction or instruction was
delivered, and if mailed, such notice direction or instruction shall be deemed
to have been given or made on the second (2nd) business day following the day
after which such notice, direction or instruction was mailed.  Any party to this
Agreement may, from time to time by similar notice, give notice of any change of
address and in such event, the address of such party shall be deemed to be
changed accordingly.



 
26.
Consent to Agreement.  By executing this Agreement, each party represents that
such party has read or caused to be read this Agreement in all particulars and
consents to the rights, conditions, obligations, duties, and responsibilities
imposed upon such party by the provisions of this Agreement.  Each party
represents, warrants, and covenants that such party executes and delivers this
Agreement of such party’s free will and with no threat, undue influence, menace,
coercion or duress, whether economic or physical.  Moreover, each party
represents, warrants, and covenants that such party executes this Agreement
acting on such party's independent judgment.





 
-5-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Assignment on the day and
year specified in the preamble of this Agreement.
 
The Assignor:
The Corporation:
   
Green Shoe Inc.
Grid Petroleum Corp.,
 
a Nevada Corporation
 
     
By: ___________________
By: ___________________
   
Its: ___________________
Its: President
               
The Assignee:
     
Syndication Capital L.L.C.
         
By: ___________________
     
Its: ___________________
 


 
-6-

--------------------------------------------------------------------------------

 